 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Larry James Washington,                                    Case No. 2:18-cv-00653-JAD-DJA

 4               Plaintiff
         v.                                                    Order Adopting Report and
 5                                                         Recommendation and Dismissing Case
         Jill Jacoby,                                                with Prejudice
 6
                 Defendant                                               [ECF No. 3]
 7

 8

 9             Pro se plaintiff and Nevada state-prison inmate Larry James Washington brings this civil-

10 rights complaint alleging that the court reporter in his 2012 state-court prosecution violated his

11 constitutional rights by removing or omitting portions of transcripts of court hearings in which

12 the judge coerced and intimidated Washington into taking a plea deal. Magistrate Judge

13 Hoffman has screened Washington’s complaint and recommends that I dismiss this case because

14 it was filed well after the statute of limitations expired and Washington’s claims are barred by

15 the rule in Heck v. Humphrey, 512 U.S. 477 (1994). 1 The deadline for objections to that

16 recommendation passed without objection or a request to extend the deadline to object. “[N]o

17 review is required of a magistrate judge’s report and recommendation unless objections are

18 filed.” 2

19             IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

20 [ECF No. 3] is ADOPTED in full;

21             IT IS FURTHER ORDERED THAT this case is DISMISSED with prejudice.

22
     1
         ECF No. 8.
23   2
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1   The Clerk of Court is directed to CLOSE THIS CASE.

 2   Dated: August 7, 2019

 3                                               _________________________________
                                                           ____
                                                              _ _____ _______ _____
                                                 U.S. District
                                                            ct Judge
                                                                  dge Jennifer
                                                               Judg
                                                               Ju            e A.
                                                                      Jenniffer A. Dorsey
                                                                                   D
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                         2
